DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s). No new matter should be entered.
“a regular polygonal shape” in claim 13
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informality.  Appropriate correction is required.
In line 6: “the valve member” should read --the annular valve member--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the major plate” in last 3rd line. It is unclear if the recited major plate is the first major plate or the second major plate or a different plate.
Claim 1 recites the limitation “the peripheral edge” in last line. It is unclear if the recited peripheral edge is of the first major plate or the second major plate or the peripheral plate or a different element/structure or same or different from “a peripheral edge of the major plate” recited in last 3rd line of the claim.
Claim 4 recites the limitation “the plan view of the one of the major surfaces of the second major plate” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the peripheral edge” in line 3. It is unclear if the recited peripheral edge is of the first major plate or the second major plate or the peripheral plate or a different element/structure or same or different from “a peripheral edge of the major plate” recited in last 3rd line of the claim.
Claims 11, 19 and 20 recites the limitation “one of the major surfaces of the first major plate” in lines 3-4. It is unclear if the recited “one of the major surfaces” is same or different from “one of major surfaces of the first major plate” in lines 3-4 of claim 1.
Claims 2 – 20 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 5, 11, 12, 14 – 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (WO 2016/009870 – herein after Kondo; english .
In reference to claim 1, Kondo discloses a pump (11), comprising: 
a housing including a first major plate (23), a second major plate (32+36) having a major surface that faces one of major surfaces of the first major plate, and a peripheral plate (31) that connects the first major plate and the second major plate to each other, the housing having a pump chamber (45) defined by the first major plate, the second major plate, and the peripheral plate; 
a driving device (33) provided on the first major plate (32) or the second major plate; 
a plurality of first holes (43) each extending through the first major plate (23) and arranged annularly in a plan view of the first major plate (as seen in fig. 3); 
a plurality of second holes (46 in figs. 2-4 or 66, in fig. 12) each extending through the second major plate (46 extends through second major plate 32+36, as seen in figs. 2-4) or the peripheral plate (66 extends through peripheral plate 31, as seen in fig. 12); and 
a plurality of first valves (in 24) provided at the plurality of first holes, respectively (the valve member 24 is shaped such that certain portions of the valve member 24 covers the asserted first holes 43; these certain portions = a plurality of first valves), 
wherein when the driving device is activated, one of the first major plate (23) and the second major plate (32+36) that has the driving device undergoes bending vibration with a node (near suction hole 46; there are two node points a center (near holes 43) and a peripheral edge (outer peripheral portion) of the major plate (23/32/32) (see ¶29, ¶30 and ¶52), and 
wherein the plurality of first holes (43) provided between the node (left node or right node) and the peripheral edge (outer circumferential edge portion of the first major plate on right if left node is to be considered or outer circumferential edge portion of the first major plate on left if right node is to be considered).
In reference to claim 2, Kondo discloses the pump (11), wherein (as seen in fig. 2) the plurality of second holes (46) are arranged annularly in a plan view of one of major surfaces of the second major plate (32+36).
In reference to claims 3 and 16, Kondo discloses the pump (11), wherein the plurality of second holes are provided with no valves (see figs. 2-4).
In reference to claim 4, Kondo discloses the pump (11), wherein the plurality of second holes (46) are provided in the second major plate (32+36) and overlap the node (near suction hole(s) 46) in the plan view of the one of the major surfaces of the second major plate (see figs. 5A, 5B, 6A, 6B).
In reference to claim 5, Kondo discloses the pump (11), wherein (as seen in fig. 12) the plurality of second holes (66) are provided in the peripheral plate (31).
In reference to claims 11, 19 and 20, Kondo discloses the pump (11), wherein the plurality of first holes (43) overlap a loop top of the bending vibration in a plan view of one of the major surfaces of the first major plate (see figs. 5A, 5B, 6A, 6B).
In reference to claim 12, Kondo discloses the pump (11), wherein the plurality of first valves collectively comprises: an annular valve member (24) overlapping the a cover member (21+22) provided across the annular valve member from the first major plate (23).
In reference to claim 14, Kondo discloses the pump (11), wherein each of the first major plate, the second major plate, and the driving device has a circular shape (see fig. 3).
In reference to claim 15, Kondo discloses a fluid control apparatus comprising: the pump according to claim 1; and a control unit (14, fig. 4) that supplies a driving signal to the driving device, the driving signal causing the bending vibration (as seen in fig. 5A, 5B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 11, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCrone et al. (WO 2011/095795 – herein after McCrone; cited by third party’s IDS dated 02/15/2021) in view of Tanaka, Nobuhira (WO 2015/125608 – herein after Tanaka; cited by applicant in IDS dated 08/19/2020; english translation in the family member US 2018/0306178 is relied upon below for foreign language in WO2015/125608).
In reference to claim 1, McCrone teaches a pump (10) comprising (see figs. 1A-4): 
a housing including a first major plate (17), a second major plate (114, in fig. 3B) having a major surface (top surface of 114) that faces one of major surfaces of the first major plate (bottom surface of first major plate 17) [The valve 110 in fig. 3b is mounted within the aperture 16’ in fig. 3A], and a peripheral plate (18+19; see ¶47: 18 and 19 may be a single component) that connects the first major plate and the second major plate to each other, the housing having a pump chamber (11) defined by the first major plate (17), the second major plate (114), and the peripheral plate (18+19); 
a driving device (20) provided on the first major plate (17) or the second major plate; 
a plurality of first holes (15) each extending through the first major plate (17) and arranged annularly in a plan view of the first major plate (as seen in fig. 1B); 
a plurality of second holes (118) each extending through the second major plate (1142) {as seen in fig. 3A-3B} or the peripheral plate; and 
a plurality of first valves provided at the plurality of first holes (first valves are not shown but can be provided as per disclosure in ¶49 to improve performance if necessary), respectively, 
wherein (see claim 1, lines 6-10) when the driving device is activated, one of the first major plate and the second major plate that has the driving device undergoes bending vibration with a node (22) defined between a center and a peripheral edge of the major plate.
In the embodiment shown in fig. 1A or 1B, the plurality of first holes (15) are provided at the node (22).
However, McCrone teaches (in ¶49) that the second aperture(s) (15; asserted plurality of first holes) may be located at any position within the cavity (11) other than the location of the aperture (16) with the valve (46).
Tanaka further teaches a similar pump, wherein (see fig. 3 and ¶31) the plurality of first holes (62: suction holes/opening portions) are provided in the first major plate (34+36) between the node (F) and the peripheral edge (outer circumferential edge of the first major plate 34+36).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the plurality of first holes between the node and the peripheral edge (of the first major plate) using the teachings of Tanaka in the pump of McCrone in order to prevent a reduction in discharge pressure and discharge flow rate, as recognized by Tanaka 
In reference to claim 2, McCrone teaches the pump (10), wherein the plurality of second holes (118) are arranged annularly in a plan view of one of major surfaces of the second major plate (see fig. 10A or 10B or 5C).
In reference to claims 3 and 16, McCrone teaches the pump (10), wherein the plurality of second holes (118) are provided with no valves (see fig. 3B).
In reference to claims 11, 19 and 20, McCrone teaches the pump (10), wherein the plurality of first holes (15) overlap a loop top of the bending vibration in a plan view of one of the major surfaces of the first major plate (see figs. 1B, 2A and 2B).
In reference to claim 14, McCrone teaches the pump (10), wherein each of the first major plate, the second major plate, and the driving device has a circular shape (see figs. 1B and 5C).
Claims 1, 3, 11, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janse, Richard (WO 2010/139916 – herein after Janse; cited by applicant in IDS dated 08/19/2020) in view of Tanaka, Nobuhira (WO 2015/125608 – herein after Tanaka; cited by applicant in IDS dated 08/19/2020; english translation in the family member US 2018/0306178 is relied upon below for foreign language in WO2015/125608).
In reference to claim 1, Janse teaches a pump (10) comprising (see figs. 1A-2A(2)): 
a housing including a first major plate (17), a second major plate (52) having a major surface (top surface of 52) that faces one of major surfaces of the first major plate (bottom surface of first major plate 17) [see ¶27: “The valve 50 is mounted within the aperture 16 so that the upper surface of the retention plate 52 is preferably flush with the end wall 13 to maintain the resonant quality of the cavity 11”], and a peripheral plate (18+19; see ¶22: 18 and 19 may be a single component) that connects the first major plate and the second major plate to each other, the housing having a pump chamber (11) defined by the first major plate (17), the second major plate (52), and the peripheral plate (18+19); 
a driving device (20) provided on the first major plate (17) or the second major plate; 
a plurality of first holes (15) each extending through the first major plate (17) and arranged annularly in a plan view of the first major plate (as seen in fig. 1B); 
a plurality of second holes (54) each extending through the second major plate (52) {as seen in fig. 2A} or the peripheral plate; and 
a plurality of first valves provided at the plurality of first holes (first valves are not shown but can be provided as per disclosure in ¶24 to improve performance if necessary), respectively, 
wherein (see claim 1, lines 6-9) when the driving device is activated, one of the first major plate and the second major plate that has the driving device undergoes bending vibration with a node (22) defined between a center and a peripheral edge of the major plate.
In the embodiment shown in fig. 1A or 1B, the plurality of first holes (15) are provided at the node (22).
However, Janse teaches
Tanaka further teaches a similar pump, wherein (see fig. 3 and ¶31) the plurality of first holes (62: suction holes/opening portions) are provided in the first major plate (34+36) between the node (F) and the peripheral edge (outer circumferential edge of the first major plate 34+36).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the plurality of first holes between the node and the peripheral edge (of the first major plate) using the teachings of Tanaka in the pump of Janse in order to prevent a reduction in discharge pressure and discharge flow rate, as recognized by Tanaka (¶20, ¶21, ¶33).
In reference to claim 3, Janse teaches the pump (10), wherein the plurality of second holes (54) are provided with no valves (see fig. 2A).
In reference to claims 11 and 20, Janse teaches the pump (10), wherein the plurality of first holes (15) overlap a loop top of the bending vibration in a plan view of one of the major surfaces of the first major plate (see figs. 1A(1), 1A(2) and 1B).
In reference to claim 14, Janse teaches the pump (10), wherein each of the first major plate, the second major plate, and the driving device has a circular shape (see figs. 1B and 2B).
In reference to claim 15, Janse teaches a fluid control apparatus comprising: the pump (10) according to claim 1; and a control unit (see ¶30: control circuity) that supplies a driving signal to the driving device (20), the driving signal causing the bending vibration.
Claims 1, 2, 6 – 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Nobuhira (WO 2015/125608 – herein after Tanaka; cited by applicant in IDS dated 08/19/2020; english translation in the family member US 2018/0306178 is relied upon below for foreign language in WO2015/125608) in view of Janse, Richard (WO 2010/139916 – herein after Janse; cited by applicant in IDS dated 08/19/2020).
In reference to claims 1, 2, 6 and 17, Tanaka teaches a pump (200, in fig. 8-10B), comprising: 
a housing including a first major plate (241), a second major plate (218) having a major surface that faces one of major surfaces of the first major plate (the bottom surface of plate 218 facing the top surface of plate 241), and a peripheral plate (219) that connects the first major plate and the second major plate to each other, the housing having a pump chamber (231) defined by the first major plate, the second major plate, and the peripheral plate; 
a driving device (42) provided on the first major plate (241) or the second major plate; 
a plurality of first holes (262) each extending through the first major plate (241) and arranged annularly in a plan view of the first major plate (as seen in fig. 8); 
a plurality of second holes (214) each extending through the second major plate (218) {as seen in fig. 7} or the peripheral plate; and 
wherein when the driving device is activated, one of the first major plate (241) and the second major plate (218) that has the driving device undergoes bending vibration with a node (F2) defined between a center (C) and a peripheral edge 
wherein the plurality of first holes (262) are provided between the node (F2) and the peripheral edge (outer circumferential edge of the first major plate 241), as in claim 1; and
wherein (as seen in fig. 7) the plurality of second holes (214) are arranged annularly in a plan view of one of major surfaces of the second major plate (218), as in claim 2.
Tanaka does not teach a plurality of first valves provided at the plurality of first holes, respectively, as in claim 1; and a plurality of second valves provided at the plurality of second holes, respectively, as in claims 6 and 17.
However, Janse teaches a similar pump, wherein (in view of ¶24 and fig. 1A) first hole (16) and second hole (15) are both valved.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the valves using the teaching of Janse in the first holes and the second holes in the pump of Tanaka in order to improve the performance of the pump, as recognized by Janse (in ¶24) and/or to prevent the back flow of the fluid being pumped.
In reference to claim 7, Tanaka teaches
In reference to claim 8, Tanaka teaches the pump (200), wherein the plurality of second holes (214) overlap a loop top of the bending vibration in the plan view of the one of the major surfaces of the second major plate (see figs. 9, 10A and 10B).
In reference to claims 9 and 18, Tanaka teaches the pump (200), wherein a second area (region in second plate 218) where the plurality of second holes (214) are provided and a first area (region in first plate 241) where the plurality of first holes (262) are provided overlap with each other in a plan view of one of the major surfaces of either of the first major plate and the second major plate (in view of figs. 7-9).
In reference to claim 10, Tanaka teaches the pump (200), wherein the plurality of second holes (214) and the plurality of first holes (216) overlap with each other, respectively, in the plan view of the one of the major surfaces of either of the first major plate and the second major plate (in view of figs. 7-9).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Tanaka et al. (US 2016/0010636 – herein after Tanaka II).
Kondo does not teach the pump, wherein each of the first major plate, the second major plate, and the driving device having a regular polygonal shape.
However, Tanaka teaches a similar pump, wherein (in fig. 2) each of the first major plate (17), the second major plate (60), and the driving device (40) having a regular polygonal shape (¶53, ¶119 and ¶120).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the first major plate, the second major plate, and the driving device in the pump of Kondo a regular Tanaka II since such a modification would have involves a mere change is the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of making the claimed components a polygonal shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


/CHIRAG JARIWALA/Examiner, Art Unit 3746